PER CURIAM.
• We affirm without discussion the trial court’s order'vacating its earlier dismissal order, as the arguments raised by appellant are without merit. Further, and upon this court’s own motion, pursuant to Florida Rule of Appellate Procedure 9.410(a), appellant’s counsel, Paul Alexander Bravo, and P.A. Bravo, P.A., is hereby ordered to show'cause, within ten days, why sanctions should not be imposed upon Paul Alexander Bravo, and P;A. Bravo, P.A., for the filing of a proceeding and briefs which are frivolous or in bad faith. Such sanctions may include reprimand, contempt, attorney’s fees, costs, or other sanctions.